UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2014 HANMI FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30421 95-4788120 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3660 Wilshire Boulevard, Penthouse Suite A Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 382-2200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The annual meeting of stockholders of Hanmi Financial Corporation (the “Company”) was held on May 28, 2014.Proxies were solicited by the Company’s management pursuant to Section 14 of the Securities Exchange Act of 1934, as amended.At the meeting, the stockholders voted on the following items: (1)election of directors; (2)approval, on an advisory and nonbinding basis, of the compensation paid to the Company’s Named Executive Officers as described in the proxy statement for the meeting; and (3)ratification of the selection of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2014. A total of 31,791,108 shares of the Company’s common stock were represented and voted at the meeting, constituting 88.87% of the issued and outstanding shares of common stock entitled to vote at the meeting. The final results of the stockholder votes were as follows: (1)Nine board nominees for director were elected by a majority of votes cast for a term of one year or until their successors are duly elected and qualified.The voting results are as follows: Nominee For Against Abstain Broker Non-Vote I Joon Ahn John A. Hall Paul Seon-Hong Kim C. G. Kum Joon Hyung Lee Chulse (William) Park Joseph K. Rho David L. Rosenblum William J. Stolte (2)The advisory vote on executive compensation received the vote of a majority of shares represented and entitled to vote at the meeting.The voting results are as follows: For Against Abstain Broker Non-Vote (3)The stockholders ratified the selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014.The voting results are as follows: For Against Abstain Broker Non-Vote - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HANMI FINANCIAL CORPORATION /s/ C. G. Kum Date: May 29, 2014 C. G. Kum President and Chief Executive Officer
